Citation Nr: 0415362	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement by the veteran's son, R. M. D., to 
recognition as a "helpless child" on the basis of permanent 
incapacity for self-support prior to the date of attaining 
the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2001 and January 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In an 
October 2001 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen the 
veteran's previously denied claim for "helpless child" 
status for his son, R. M. D.  In January 2002, following the 
receipt of additional evidence, the RO determined that new 
and material evidence had been received and reopened and 
denied the veteran's claim on the merits.

The veteran and his spouse testified at a RO hearing, in 
September 2002, and at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C., in May 2003.  Copies of the hearing 
transcripts are associated with the record.

At present, following a reopening of the veteran's claim as 
further discussed below, the appeal is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the 
veteran's claim for permanent incapacity for self-support for 
the veteran's son, R. M. D.; the veteran was informed of this 
decision the same month but did not file a notice of 
disagreement (NOD) within one year of such notification.

2.  Evidence added to the record since the July 1990 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement by the veteran's son, R. M. D., to recognition as 
a "helpless child" on the basis of permanent incapacity for 
self-support.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision, denying the veteran's 
claim for permanent incapacity for self-support for the 
veteran's son, R. M. D., is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
July 1990 rating decision sufficient to reopen the veteran's 
claim for entitlement by the veteran's son, R. M. D., to 
recognition as a "helpless child" on the basis of permanent 
incapacity for self-support.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  As the 
veteran's claim to reopen was received prior to August 29, 
2001, the Board finds the amendment to 38 C.F.R. § 3.156(a) 
is inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to reopen and 
substantiate the claim on appeal.  In this regard, the Board 
notes that collectively, by the hearings on appeal, various 
informational letters, rating decisions dated in October 2001 
and January 2002, a February 2003 statement of the case 
(SOC), and VCAA letters dated in July and September 2001, the 
appellant was provided with information regarding the 
evidence needed to substantiate his claim to reopen, and 
informed of what VA had done and would do to obtain evidence 
for his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, at the September 2002 RO hearing and 
in a September 2002 follow-up letter, the RO informed the 
veteran that VA would attempt to obtain a copy of R. M. D.'s 
Social Security Administration's (SSA's) disability file and 
his VA Chapter 35 educational assistance file and that the 
veteran should obtain any additional evidence not already of 
record showing that his son was disabled before and at the 
age of 18, to include copies of high school and college 
transcripts and any medical evidence before and at the age of 
18.  That letter also reflected that the veteran had agreed 
to have his son's physician review the evidence, including 
any additional evidence, and provide an opinion as to whether 
or not the veteran's son's disability began before and/or at 
the age of 18.  He was informed that new and material 
evidence sufficient to reopen the previously denied claim 
would need to show that his son was disabled before and at 
the age of 18.  As noted above, in the 2001 VCAA letters and 
the February 2003 SOC, the appellant was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist 
pursuant to the VCAA.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The appellant was also given the 
opportunity to identify additional relevant evidence that 
might substantiate his claim.  The veteran and his spouse 
testified at two hearings.  The RO associated a copy of R. M 
D.'s educational assistance file and a response from the SSA 
that records for R. M. D. were not found.  Various school and 
private physicians' statements and private medical records 
have been associated with the claims file.  The Board is not 
aware of the existence of additional relevant evidence needed 
in order to reopen the veteran's claim.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen his 
"helpless child" claim and has obtained and fully developed 
all relevant evidence needed to reopen.  Even though the 
February 2003 SOC provided the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001, the Board 
notes that the October 2001 rating decision provided the 
correct standard for new and material evidence for claims 
received prior to August 29, 2001.  Moreover, in light of the 
decision herein to reopen the veteran's claim for "helpless 
child" status for his son, R. M. D., the Board finds that 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio, 16 Vet. App. at 
187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement by the veteran's son, R. M. D., 
to recognition as a "helpless child" on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18.  In the January 2003 decision on appeal, the RO 
reopened the veteran's claim and discussed the issue of 
"helpless child" status on the merits.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The Board notes that the RO first denied a claim for 
permanent incapacity for self-support for the veteran's son, 
R. M. D., in a July 1990 rating decision.  By a letter dated 
the same month, the veteran was notified of the RO's action 
and was advised of his appellate rights, but no appeal was 
initiated within one year of the notification.  In April 
2001, the veteran filed to reopen his claim for permanent 
incapacity for self-support for his son, R. M. D.  In an 
October 2001 rating decision, the RO determined that no new 
and material evidence had been submitted.  Subsequently, in 
December 2001, the veteran submitted additional medical 
evidence.  In a January 2002 rating decision, the RO 
determined that new and material evidence had been submitted 
and reopened and denied his claim for permanent incapacity 
for self-support for his son, R. M. D, noting that no 
evidence had been submitted that established the R. M. D. was 
a "helpless child" prior to age 18.  The veteran was 
notified of the RO's action and advised of his appellate 
rights the same month; the veteran perfected his appeal.

Since the veteran did not file an NOD with the July 1990 
rating decision within one year of notification, that 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for permanent incapacity for self-support 
for his son, R. M. D., has been received.  

The evidence presented or secured since the last final denial 
of the veteran's claim for permanent incapacity for self-
support for his son, R. M. D., in July 1990 includes: 
transcripts of two personal hearings, various copies of 
articles and internet printouts discussing Obsessive 
Compulsive Disorder (OCD) and the likely time of onset; the 
educational assistance file for the veteran's son, R. M. D.; 
private medical records from the Hotel Dieu Hospital; various 
private physician's statements; school reports and 
transcripts; a list of jobs held by the veteran's son from 
January 1973 through December 2000; and a copy of R. M. D.'s 
SSA application dated in May 1983.  The Board finds that the 
July 1983 SSA letter granting the veteran's son disability 
benefits, the veteran and his spouse's testimony as to the 
existence of symptoms during early childhood; and the various 
private physicians' statements indicating that the onset of 
R. M. D.'s disability was during childhood or adolescence, or 
at least prior to 18, and that the veteran's son remains 
totally disabled in spite of his April 1991 psychosurgery 
bear directly or substantially on the specific matter and are 
so significant that they must be considered to fairly decide 
the merits of the claim.  Accordingly, the veteran's claim of 
entitlement to permanent incapacity for self-support for his 
son, R. M. D., is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001). 

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Hence, the claim 
will be remanded for the purpose of obtaining additional 
evidence.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for entitlement by the veteran's son, R. M. 
D., to recognition as a "helpless child" on the basis of 
permanent incapacity for self-support has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.  


REMAND

Certain VA benefits may be payable to a veteran's child.  The 
term "child" includes an unmarried person who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  See 38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. 
§ 3.57 (2003).

The "child" must have been shown to have become permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 38 
C.F.R. § 3.356(a) (2003); Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).  
Rating criteria applicable to disabled veterans are not 
controlling.  See 38 C.F.R. 
§ 3.356(a).

Principal factors to be considered in rendering a 
determination of permanent incapacity for self-support under 
38 C.F.R. § 3.356(b) are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been short intervening periods when his or her 
condition was such that he or she was employed, provided that 
the cause of the incapacity is the same as that upon which 
the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability should not be considered 
as rebutting permanent incapability of self- support 
otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of the parents, and the like. In those cases where 
the extent and nature of disability raised some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there would be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment only afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356(b) (2003).

The veteran contends that his son, R. M. D., became 
permanently incapable of self-support prior to reaching his 
18th birthday due to variously diagnosed psychiatric 
disability(ies), in particular his OCD, and that he has never 
been able to provide for his self-support, even though he 
graduated from high school and has been employed at times. 

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the remaining issue 
on appeal.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In particular, the Board notes that the duty to assist 
includes attempting to obtain service department hospital 
records, private treatment records, SSA records and providing 
a VA opinion when necessary for an adequate determination.  
In his testimony and various statements, the veteran has 
indicated that his son was hospitalized at the Tulane 
University Medical Center/DePaul Behavioral Health Center in 
New Orleans (May 1979 and October 2001) and at the Keesler 
Air Force Base Hospital in Biloxi, Mississippi.  His son's 
SSA disability application reflects that he was treated at 
Coastal Medical Center in Biloxi in March 1983.  In addition, 
it appears that the veteran's son has been treated by C. 
Duane Burgess, M.D. in Hattiesburg, Mississippi and various 
physicians at the Tulane University Medical Center in New 
Orleans.  The RO should ask the veteran to identify health 
care providers for his son from childhood to the present and 
to sign release of information authorizations for medical 
records so that they may be associated with the file, in 
particular for the providers identified above.  The Board 
observes that a July 1983 SSA letter granted R. M. D. 
disability benefits.  Even though a February 2003 response 
indicates that no SSA records were found for the veteran's 
son, on remand, the RO should make another attempt to obtain 
such records enclosing copies of the May 1983 application and 
the July 1983 SSA letter, indicating the veteran's son is 
receiving disability benefits.  The record also reflects that 
the veteran's son appears to have made attempts to pursue 
higher education at the following institutions: Louisiana 
State University at New Orleans (1974); Emory University in 
Atlanta, Georgia (1974); the University of Mississippi in 
University, Mississippi (1975-76); the University of Southern 
Mississippi in Hattiesburg, Mississippi (1976); Mississippi 
Gulf Coast Junior College - Jefferson Davis Campus in 
Gulfport, Mississippi (1976-77); Mississippi State University 
in State College, Mississippi (1978); Mississippi Gulf Coast 
Junior College (1981-82); and Jones County Junior College in 
Ellisville, Mississippi (1984).  Only transcripts from the 
University of Southern Mississippi in Hattiesburg, 
Mississippi (1976) and Mississippi Gulf Coast Junior College 
- Jefferson Davis Campus in Gulfport, Mississippi (1976-77) 
have been associated with the claims file.  The veteran 
should be asked to obtain transcripts, or statements, from 
the other institutions showing his son's grades or indicating 
whether he completed any courses.    The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

After receipt of the above, the veteran's claims file and his 
son's educational assistance file should be reviewed by a 
psychiatrist for an opinion as to whether it is as likely as 
not that the veteran's son is, and was, permanently incapable 
of self-support due to a mental and/or physical 
disability(ies), prior to the date of attaining the age of 
18.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all service department and non-
VA health care providers that have 
treated his son, R. M. D., for any 
psychological or psychiatric disorder, to 
include depression, schizophrenia and 
OCD, from September 1960 to the present.  
The RO should obtain records from each 
health care provider he identifies that 
might have records, including records 
from the Tulane University Medical 
Center/DePaul Behavioral Health Center in 
New Orleans, Louisiana; Keesler Air Force 
Base Hospital in Biloxi, Mississippi; 
Coastal Medical Center in Biloxi, 
Mississippi; and C. Duane Burgess, M.D. 
in Hattiesburg, Mississippi; if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the veteran's son's for disability 
benefits from the Social Security 
Administration (SSA), enclosing copies of 
his May 1983 application and the July 
1983 SSA letter, indicating the veteran's 
son, R. M. D., is receiving benefits.  If 
records are unavailable, SSA should so 
indicate.

3.  The RO should ask the veteran to 
obtain transcripts, or statements, from 
the following institutions showing his 
son's grades or indicating whether R. M. 
D. completed any courses: Louisiana State 
University at New Orleans (1974); Emory 
University in Atlanta, Georgia (1974); 
the University of Southern Mississippi in 
Hattiesburg, Mississippi (1976); 
Mississippi State University in State 
College, Mississippi (1978); Mississippi 
Gulf Coast Junior College (1981-82); and 
Jones County Junior College in 
Ellisville, Mississippi (1984).  If 
records are unavailable, the institution 
should so indicate.

4.  After completion of 1 through 3 
above, the RO should have the veteran's 
claims file, his son's educational 
assistance file and this decision 
reviewed by a psychiatrist, and the 
report should so indicate, to clarify the 
nature, time of onset of any 
psychological or psychiatric disorder(s), 
to include depression, schizophrenia or 
OCD.  The report should include a 
detailed account of the veteran's son's 
employment and medical treatment since 
1960 based on the information in the 
record.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that that the veteran's son, 
R. M. D., is, and was, permanently 
incapable of self-support due to a mental 
and/or physical disability(ies), at the 
date of attaining the age of 18 on 
September 21, 1973, considering the 
criteria outlined on pages 8, 9 and 10 
above. 

A complete rationale should be provided 
for any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



